Purchase Agreement Between Source Gold Corp. and John Sadowski,
President, North Star Prospecting Inc.
 
Dated May 4, 2010 in the Province of Ontario, Canada.
 
Source Gold Corp. has purchased from John Sadowski, President North Star
Prospecting Inc. the below listed 21 claims in Northern Ontario Canada for the
amount of $51,800.
 
Claims:
 

4243802 4243803 4243804 4243805 4243806               4254007  4254008 4254009
4254010 4254011 4254013 4253014 4253015 4254016 4254017 4254018              
4243808 4243809 4243810      

 
All claims are presently filed with the Ontario Ministry of Mines and Northern
Development and are registered to John Sadowski.  The claims will be transferred
to the name of Source Gold Corp. upon Source receiving its client number with
the Ministry.
 
 
/s/ John Sadowski
John Sadowski
President, North Star Prospecting
#3 Bloomfield Trail
Richmond Hill Ontario L4E 2H8
 
 
/s/ Lauren Notar
Lauren Notar
President, Source Gold Corp.
2 Toronto Street, Suite 234
Toronto Ontario M5C 2B5